Case 1:20-cv-00970-RPK-LB Document 14 Filed 01/06/21 Page 1 of 2 PageID #: 189




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x

ALICE FAY HOLLEY,

                          Plaintiff,

                 -against-                                  MEMORANDUM AND ORDER
                                                               20-CV-970 (RPK) (LB)
FEIN, SUCH & CRANE LLP, REFEREE
GREGORY CERCHIONE, FRANCIS
REAL ESTATE BUYER-856 PROSPECT
PL. HOLDINGS LLC, U.S. BANK TRUST,
N.A., BROOKSTONE HOLDING LLC, and
DOES 1-10,

                           Defendants.
----------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        Plaintiff Alice Fay Holley, proceeding pro se, brought this wrongful foreclosure action on

February 21, 2020, alleging unfair trade practices, predatory lending practices, and violations of

consumer rights. See Compl. ¶¶ 2-3 (Dkt. #1). She named as defendants Fein, Such & Crane LLP;

Referee Gregory Cerchione; Francis Real Estate Buyer-856 Prospect Pl Holdings LLC;

Brookstone Holding LLC; and U.S. Bank Trust, N.A. See id. at 1.

        Judge Bloom recommends that plaintiff’s action be dismissed without prejudice against

defendants Fein, Such & Crane LLP; Referee Gregory Cerchione; Francis Real Estate Buyer-856

Prospect Pl Holdings LLC; Brookstone Holding LLC; and Does 1-10.                  See Report &

Recommendation (“R. & R.”) 2 (Dkt. #13). Judge Bloom concludes that these defendants have

not been validly served within 90 days of the complaint in accordance with Rule 4 of the Federal

Rules of Civil Procedure. Id. at 1. Judge Bloom therefore recommends that these defendants be

dismissed without prejudice pursuant to Federal Rule of Civil Procedure 4(m). Ibid.




                                                        1
Case 1:20-cv-00970-RPK-LB Document 14 Filed 01/06/21 Page 2 of 2 PageID #: 190




         When no party has objected to a magistrate judge’s recommendation, the recommendation

is reviewed, at most, for “clear error.” See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes

(1983) (“When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”); see, e.g., Alvarez Sosa v.

Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019). Clear error will only be found only when, upon

review of the entire record, the Court is left with “the definite and firm conviction that a mistake

has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006).

         I have reviewed Judge Bloom’s report and recommendation and, having found no clear

error, adopt it in full. Plaintiff filed no proof of service whatsoever as to Defendants Fein, Such &

Crane LLP; Francis Real Estate Buyer-856 Prospect Pl Holdings LLC; and Brookstone Holding

LLC. And although proof of service was filed as to Referee Gregory Cerchione, see Proof of

Service (Mar. 5, 2020) (Dkt. #4), that service did not comply with the requirements of Rule 4(c),

because the server did not attest that he served the complaint. See Fed. R. Civ. P 4(c)(1) (“A

summons must be served with a copy of the complaint.”). There is accordingly no clear error in

Judge Bloom’s finding that Mr. Cerchione was also not validly served. See Order at 2 (Dkt #6).

         Defendants Fein, Such & Crane LLP; Referee Gregory Cerchione; Francis Real Estate

Buyer-856 Prospect Pl Holdings LLC; and Brookstone Holding LLC are dismissed without

prejudice.

         SO ORDERED.

                                               /s/ Rachel Kovner
                                              RACHEL P. KOVNER
                                              United States District Judge

Dated:          January 6, 2021
                Brooklyn, New York




                                                 2
